This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                            NO. 32,133

 5 LUIS ORDONEZ,

 6          Defendant-Appellant.


 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Denise Barela Sheperd, District Judge


 9 Gary K. King, Attorney General
10 Albuquerque, NM

11 for Appellee

12 Jacqueline L. Cooper, Chief Public Defender
13 Josephine H. Ford, Assistant Appellate Defender
14 Albuquerque, NM

15 for Appellant


16                                 MEMORANDUM OPINION

17 KENNEDY, Judge.
 1        Defendant appeals the affirmance by the district court of his DWI conviction

 2 in metropolitan court. He contends that the district court erred in relying on City of

 3 Santa Fe v. Martinez, 2010-NMSC-033, 148 N.M. 708, 242 P.3d 275, to address his

 4 claim that he was improperly arrested under the misdemeanor arrest rule. He argues

 5 that neither the district court nor this Court could rely on Martinez because to do so

 6 would give it retroactive application. We proposed to affirm the district court’s

 7 application of Martinez. Defendant has timely responded. We have considered his

 8 argument and, not being persuaded, we affirm because the district court was right,

 9 although for the wrong reasons.

10        Our case law in the DWI context has developed an entire line of cases to deal

11 with the problem of a DWI charge where the defendant was not seen driving the

12 vehicle. See State v. Sims, 2010-NMSC-027, 148 N.M. 330, 236 P.3d 642 (discussing

13 the development of the law on actual physical control). This was the problem in

14 Martinez that an officer, who had observed no driving or intoxicated behavior, could

15 operate on third-party information and effecting an arrest based on further

16 observations personally obtained at the defendant’s home.

17        We do not need to go any farther in this case than State v. Lyon, 103 N.M. 305,

18 706 P.2d 516 (Ct. App. 1985), which the defendant mistakenly argued to the district

19 court stood for the proposition that a police team exception applies when an officer

                                             2
 1 needs to call for assistance due to some exigency, or situations involving cooperative

 2 police efforts. Id. at 309, 706 P.2d at 520. Lyon states that, under the police-team

 3 qualification, “a member of the police-team may arrest for a misdemeanor committed

 4 in the presence of another member of the police-team when their collective

 5 perceptions are combined to satisfy the presence requirement.” Id. at 308, 706 P.2d

 6 at 519. Such is the case here. Martinez involved no officer-involved conduct.

 7        In this case, Defendant was pulled over by one officer and observed at the

 8 scene, including behind the wheel of his car, by a total of three officers, the third of

 9 whom performed the DWI investigation and arrested him. We believe that this case

10 is squarely within the ambit of Lyon and reference to Martinez by the district court

11 was inapposite. To the extent that Lyon foreshadowed that misdemeanor arrest might

12 not apply in DWI cases, we hold that the misdemeanor arrest rule was unnecessary in

13 this case. We conclude that the district court was right, despite applying Martinez.

14 State v. Horton, 2008-NMCA-061, ¶ 7, 144 N.M. 71, 183 P.3d 956 (holding that the

15 district court will be affirmed of right for wrong reasons).

16        Defendant continues to seek to amend his docketing statement to include his

17 issue relating to his motion to suppress. In so doing, he acknowledges that he did not

18 present the issue to the district court. However, he argues that this Court may exercise

19 its discretion to hear unpreserved issues if they involve the public interest,



                                              3
1 fundamental error, or fundamental rights. We exercise our discretion and decline to

2 consider the unpreserved error.

3       For the reasons stated herein and in the calendar notices, we affirm.

4       IT IS SO ORDERED.



5                                              _______________________________
6                                              RODERICK T. KENNEDY, Judge


7 WE CONCUR:



8 _________________________________
9 CELIA FOY CASTILLO, Chief Judge



10 _________________________________
11 TIMOTHY L. GARCIA, Judge




                                           4